Citation Nr: 1109175	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-34 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for right patellofemoral syndrome prior to July 23, 2009.

2.  Entitlement to an evaluation in excess of 10 percent disabling for right patellofemoral syndrome from September 1, 2009 forward.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to January 1993.

These matters come before the Board of Veterans' Appeals ("Board") from a January 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which continued the Veteran's 10 percent disability evaluation for right patellofemoral syndrome.  By an August 2009 rating decision, the RO granted a temporary total (100 percent) disability rating for right patellofemoral syndrome based on surgical or other treatment necessitating convalescence, effective July 23, 2009 to August 31, 2009, and granted a 10 percent rating, effective September 1, 2009 forward.

In April 2010, the Veteran testified at a video conference hearing at the Muskogee RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In June 2010, the Board remanded the Veteran's claims for further development, specifically to afford him a VA examination and opinion regarding the severity of his service-connected right patellofemoral syndrome, and an opinion regarding his employability.  This was accomplished, and in August 2010, the VA Appeals Management Center issued a Supplemental Statement of the Case, in which it continued to deny the Veteran's claims.  The claims folder has been returned to the Board for further appellate proceedings.



FINDINGS OF FACT

1.  For the pertinent period prior to July 23, 2009, the Veteran's right patellofemoral syndrome was manifested by no more than subjective pain and stiffness, range of motion from 0 to 140 degrees, with pain at 95 degrees, and no additional limitations after repetitive use.  There were no findings of subluxation or instability.

2.  For the period September 1, 2009 forward, the Veteran's right patellofemoral syndrome has been manifested by no more than subjective pain and stiffness, range of motion from 0-130 degrees, with pain at 130 degrees, and no additional limitations after repetitive use.  There were no findings of subluxation or instability.

3.  The probative evidence of record demonstrates that, effective August 4, 2010, the Veteran was precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the pertinent period prior to July 23, 2009, the criteria for an evaluation in excess of 10 percent for right patellofemoral syndrome were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5260 (2010).

2.  For the period September 1, 2009 forward, the criteria for an evaluation in excess of 10 percent for right patellofemoral femoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5260 (2010).

3.  For the period August 4, 2010 forward, the criteria for an award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By a letter dated November 2006, the Veteran was advised of the information necessary to substantiate his claim of entitlement to an increased disability evaluation for his right patellofemoral syndrome, which advised him that he should provide evidence showing that his condition had increased in severity.  The letter provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised him of what VA would do to assist him in obtaining evidence.  This letter also afforded the Veteran appropriate notice per Dingess/Hartman, supra.

With regard to the Veteran's claim of entitlement to TDIU, the Board observes that a letter dated April 2007 advised him of the information and evidence necessary to substantiate his claim.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and VA/QTC examination reports dated February 2007, December 2007 and August 2010.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

With regard to the examination reports, the Board observes that the examiners elicited from the Veteran his history of disability complaints and symptomatology and performed complete physical examinations, noting range of motion measurements; the August 2010 examination also included a review of radiographic findings.  The Board notes that, although it appears that the December 2007 examiner was not able to review the Veteran's claims folder, the Court has held that absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, review of the December 2007 examination report reveals that the examiner thoroughly and accurately reported the Veteran's right knee range of motion and symptomatology to allow the rating authority to rate the severity of his disability in accordance with the established diagnostic criteria.  In addition, the Veteran was afforded a third examination in August 2010.  

In this regard, the Board notes that, in a letter dated December 2010, the Veteran alleged that the August 2010 examination was inadequate because he claims that he was sent to the previous examiner and "no measurements were taken."  In this respect, the Court has held that it is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Once VA undertakes to perform an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, as neither the Veteran nor VA adjudicators are medical professionals, neither are competent to request that the Veteran undergo any specific medical studies or tests.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  In this case, the Board concludes that the August 2010 examination was more than adequate to permit the RO and the Board to rate the severity of his right knee disorder in accordance with the established diagnostic criteria, as the examination report shows that the examiner not only reviewed the pertinent evidence of record, but also elicited from the Veteran his history of right knee complaints and symptoms, performed a thorough physical examination, including reporting all pertinent range of motion measurements, and reviewed radiographic evidence.  Accordingly, the Board finds the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA. The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2010).

The Veteran's right patellofemoral syndrome has been evaluated pursuant to 
38 C.F.R. § 4.71a, DCs 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under DC 5260 (leg, limitation of flexion), a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent evaluation applies where flexion is limited to 15 degrees.

Under DC 5261 (leg, limitation of extension), a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  Greater evaluations are provided for greater limitation of extension.

Separate ratings under DC 5260 and DC 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id; see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (recurrent subluxation or lateral instability); rating a knee disability under both of these codes does not amount to pyramiding under 
38 C.F.R. § 4.14 (2010).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

The Veteran contends that his right knee disability is of greater severity than the current 10 percent disability evaluation contemplates.  Specifically, he avers that he has experienced popping and locking, increased problems with walking, giving way of the right knee after running, and difficulties with activities of daily life.
In October 2006, the Veteran was examined and underwent an MRI of the right knee following a twisting injury three weeks earlier.  The MRI noted findings that were suspect for either a horizontal or flap tear of the posterior horn of the lateral and medial menisci.  There was also a finding of degeneration of the anterior horn of the medial meniscus.  

In  February 2007, pursuant to his October 2006claim, the Veteran was afforded a VA/QTC examination.  He told the examiner that he had experienced weakness, stiffness, heat, redness (all occurring after walking) and giving way after running.  Upon examination, there was a right knee scar measuring 0.5 cm by 0.5 cm. with disfigurement and hyperpigmentation of less than six square inches.  There was no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.  The Veteran ambulated with a limp and used a cane (due to both bilateral knee and back disabilities).  Upon examination, flexion was to 45 degrees without pain; extension was to zero degrees without pain.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Ligament and meniscus tests were within normal limits.  However, the examiner noted that there were no diagnostic studies available for review.  The diagnosis was patellofemoral syndrome, and the examiner concluded that there was only subjective evidence of pain and stiffness.

In December 2007, the Veteran was provided with a second VA joints examination, at which time, he complained of continuous right knee pain, as well as difficulty with ambulation.  However, he specifically denied the use of crutches, brace, cane or corrective shoes.  The examiner noted that he walked into the examination room unassisted without any assistive devices, although he did have a moderate to severe limp favoring his left lower extremity.  During the examination, there were no findings of erythema (redness), edema, increased warmth or effusion.  Range of motion was normal from zero to 140 degrees, with pain beginning at 95 degrees flexion.  With repetition, there was no change in function noted.  The examiner did not have access to diagnostic test results.  The diagnosis was right patellofemoral syndrome with probable degenerative joint disease.  

In June 2009, the Veteran underwent another MRI of the right knee, which revealed tricompartmental degenerative changes, but no fracture or dislocation.  The impression was osteoarthritis.  In July 2009, a second MRI revealed tears of the bilateral posterior horns of the menisci, tricompartmental osteoarthritis with chondromalacia, likely contusion or chronic stress change involving the anterior aspect of the medial tibial plateau, and small joint effusion and Baker's cyst.  Later that month, the Veteran underwent a right knee arthroscopic partial medial and lateral meniscectomy with chondroplasty to all three compartments, after which, he was granted a temporary total disability rating through August 31, 2009.

Review of the claims folder reveals that, other than the aforementioned treatment reports, there are no VA Medical Center ("VAMC") treatment records pertaining to the Veteran's right knee for the period covered by this appeal.

A.  Entitlement to an evaluation in excess of 10 percent disabling for right patellofemoral syndrome prior to July 23, 2009.

Based on a review of the evidence of record, the Board concludes that a disability evaluation in excess of 10 percent for right patellofemoral syndrome prior to July 23, 2009 is not warranted.  

As previously noted, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  The evidence of record shows that, during the February 2007 examination, the Veteran was found to have flexion limited to 45 degrees, normal extension to zero degrees, and subjective findings of pain and stiffness.  Under DC 5260, flexion limited to 45 degrees warrants a disability evaluation of 10 percent.   In order to warrant a higher rating, flexion must be limited to 30 degrees or less.  Moreover, although the Veteran asserts that he is entitled to a higher evaluation due to subjective complaints of the right knee giving way, with stiffness, swelling, and popping, as discussed above, the objective medical evidence indicates that, during the period prior to July 23, 2009, he was never found to manifest any of these symptoms.  Thus, the probative evidence of record shows that, although the Veteran clearly has some right knee pain, as noted by the December 2007 examination, in which he was found to have pain beginning at 95 degrees, he does not have chronic, severe pain that limits his range of motion to a level greater than the currently-assigned 10 percent evaluation under DC 5260.  With no limitation of extension shown, the Veteran does not warrant even a noncompensable evaluation under DC 5261, let alone a compensable evaluation.

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes relating to knee disabilities include DC 5257 (for recurrent subluxation or lateral instability), 5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  However, as discussed above, despite the Veteran's self-reports of locking and instability of the right knee, there is no evidence, for the period prior to July 23, 2009, of recurrent subluxation or lateral instability, dislocated, semilunar cartilage with episodes of "locking" pain and effusion into the joint, or acquired, traumatic genu recurvatum.  As such, these diagnostic codes are not applicable.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board has considered the Veteran's contentions that he has experienced instability and giving way as a result of his right knee disability, as well as the December 2007 examination results suggesting that pain could limit flexion to 95 degrees.  However, the Board notes that the 10 percent disability rating currently assigned under DC 5260 already contemplates the potential problems associated with patellofemoral syndrome, such as pain with motion.  Furthermore, the VA examinations revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for higher ratings under diagnostic codes 5260 or 5261.  As such, the Board finds that the 10 percent rating currently assigned already contemplates the degree of functional lost demonstrated.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected right knee disability is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by disability.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  As noted in the December 2007 examination report, the Veteran at that time was working two jobs, one as a delivery driver for a home health agency, and a second as an emergency medical technician ("EMT") with two 12-hour shifts per week.  Although he reported that he had difficulties with kneeling and climbing stairs, he was nonetheless able to perform his job duties at that time.  Therefore, for the period prior to July 23, 2009, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a disability evaluation in excess of 10 percent for right knee patellofemoral syndrome for the period prior to July 23, 2009.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to an evaluation in excess of 10 percent disabling for right patellofemoral syndrome from September 1, 2009 forward.

In August 2010, the veteran was afforded a third VA right knee examination, during which, he reported that he experienced constant, severe pain.  He said that he had not worked since January 2010 due to his right knee disorder, and had not experienced any flare-ups since that time.  He stated that he had previously experienced flare-ups secondary to physical activity at work, such as heavy lifting or prolonged standing and walking.  Now, he said that he experienced stiffness with prolonged sitting, and locking of the knee with prolonged walking.  He also reported weakness, fatigability, lack of endurance, instability and giving way of the right knee, but no incidences of dislocation or recurrent subluxation, or inflammation, heat, redness or tenderness.  He further reported that he was taking no routine pain medications for his right knee disorder.  Upon examination, his range of motion was flexion to 130 degrees, with pain starting at 130 degrees, and extension was normal at zero degrees.  With repetition, there was no change in range of motion secondary to pain, fatigue, weakness or lack of endurance.  Motor strength was 5/5, there was no heat, redness, swelling or effusion noted.  There was also no abnormal movement, instability or weakness.  X-rays revealed moderate degenerative changes within the knee.  The diagnosis was degenerative joint disease of the right knee, status post surgery.  

There are no private or VAMC treatment records pertaining to the Veteran's right knee associated with the claim folder for the period September 1, 2009 or later.  

Based on a review of the evidence of record, the Board concludes that a disability evaluation in excess of 10 percent for right patellofemoral syndrome for the period September 1, 2009 forward is not warranted.  

The evidence of record shows that, during the August 2010 VA examination, the Veteran was noted to have nearly normal range of motion, with normal extension to zero degrees, and flexion to 130 degrees with complaints of pain at 130 degrees.  As noted above, under DC 5260, the minimum compensable rating is 10 percent for findings of flexion limited to 45 degrees.  Flexion limited to 60 degrees is noncompensable.  As such, a higher disability rating under DC 5260 is not for application.  Similarly, because the Veteran was found to have normal extension during the August 2010 VA examination, a separate disability rating for limitation of extension under DC 5261 is not applicable.  

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disability for this period.  During the August 2010 VA examination, there were no findings that the Veteran had recurrent subluxation or lateral instability, dislocated, semilunar cartilage with episodes of "locking" pain and effusion into the joint, or acquired, traumatic genu recurvatum.  Accordingly, these diagnostic codes are not for application.   

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board notes that, despite the Veteran's contentions of instability and giving way, the August 2010 VA examiner found no evidence of additional limitation of motion resulting from repetitive use that would meet the criteria for higher ratings under diagnostic codes 5260 or 5261.  As such, the Board finds that the 10 percent rating currently assigned already contemplates the degree of functional lost demonstrated.

Moreover, the Board has considered the potential application of 38 C.F.R. 
§ 3.321(b)(1) for the period from September 1, 2009.  See Schafrath v. Derwinski, Thun v. Shinseki, supra.  In this regard, the Board notes that, during the April 2010 hearing before the Board, the Veteran's representative specifically requested that VA consider extraschedular consideration.  In this case, the Board concludes that, for the period from September 1, 2009, the Veteran's service-connected right knee disability is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  As discussed above, his patellofemoral syndrome has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability, and higher ratings are provided for evidence of greater disability.  Additionally, there is no unusual clinical picture presented, nor any other factor that would take the Veteran's right knee disability outside of the norm.    

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a disability evaluation in excess of 10 percent for right knee patellofemoral syndrome for the period September 1, 2009 forward.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Total disability is considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (1) (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Marginal employment shall not be considered substantially gainful employment.   38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, and it must identify the benefit being sought.  Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The Veteran contends that he is unable to work as a result of his service-connected bilateral knee and back disabilities.  He further stated that, in January 2010, he quit his job because of his disabilities.

In this case, the Veteran is service connected for migraine headaches, evaluated as 50 percent disabling; recurrent dislocation of the right shoulder with osteoarthritic changes, at 30 percent disabling; lumbosacral strain with osteoarthritic changes, at 20 percent disabling; residual right elbow injury with osteoarthritic changes, at 10 percent disabling; left patellofemoral syndrome with chondroplasty meniscectomies, at 10 percent disabling; right patellofemoral syndrome, at 10 percent disabling; and blepharitis, non-compensable (zero percent) disabling.  His combined rating is 80 percent.  See 38 C.F.R. § 4.25.  Accordingly, because he meets the percentage criteria under 38 C.F.R. § 4.16(a), the Board finds that he meets the schedular criteria for TDIU consideration.

Nonetheless, the Board is still required to make a determination concerning the Veteran's employability for the purpose of satisfying the criteria for a TDIU, just as such a finding must also be made herein to determine whether or not the evidence warrants referral to the appropriate VA officials for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  See Bowling, 15 Vet. App. at 16.  

On a formal application for TDIU in March 2009 (which claim was denied by the RO in April 2009), the Veteran wrote that his educational experience was that of an emergency medical responder.  His DD 214 indicates that he worked as an aircraft systems technician for nearly 20 years.  As noted above, during his August 2010 VA examination, he reported that he had stopped working in January 2010 as a result of his right knee disability, as well as his left knee and back disabilities.  He specifically stated that he could no longer engage in employment because his disabilities limited his ability to engage in prolonged walking, standing, bending, climbing stairs and lifting.  Although the Veteran said that he had experienced difficulties with his knees and back ever since service, in discussing his employment history since his separation from active duty in January 1993, he reported that, from 1993 to 1998, he worked as a correctional officer, but quit that job in 1998 because of a better opportunity in aircraft maintenance.  He subsequently worked again in corrections, and as an ambulance driver and EMT between 2005 and 2009.  He said that he quit that job in January 2010 after dropping a 400 pound patient after his knees gave way.  He said he could not go back to corrections due to his inability to run, climb, bend and walk for prolonged periods.  After noting that she had reviewed the complete claims folder, the VA examiner opined that the Veteran's right knee condition limited his ability to engage in physical work, which involved heavy lifting, bending, running, climbing stairs and prolonged walking.  She also opined that his service-connected back disability limited his ability to engage in physical employment involving heavy lifting.  

As noted above, during the previous December 2007 VA examination, the Veteran reported that he was working two jobs.  As a result, although the schedular criteria for TDIU were met at that time, the Board does not find it clear that the Veteran was precluded from obtaining and maintaining any form of gainful employment at that time.  Additionally, although he claimed, in his March 2009 TDIU application, that he could not work, it was not until the August 2010 examination that he reported that he had completely stopped all employment activities in January 2010 due to his service-connected disabilities.  It was at this time that the VA examiner concluded that, as a result of his back and knee disabilities, the Veteran would be unable to work in a physically-demanding profession.  Although she did not specifically state that he could not work in a sedentary job, as noted above, in a claim for TDIU, VA considers the Veteran's educational background, as well as his employment history.  In this case, review of the evidence shows that the Veteran has never actually worked in a sedentary occupation.  Rather, the evidence shows that he only has a high school education, with subsequent experience and training in physically-demanding occupations, such as EMT work and corrections.  There is no evidence that he would be suitable for full-time, substantially gainful employment in a sedentary occupation.

Accordingly, based on the foregoing, and in keeping with the Court's decisions in Gilbert v. Derwinski, and Ortiz v. Principi, supra, the Board will accord the Veteran the benefit-of-the-doubt concerning whether his service-connected disabilities render him unemployable.  The Board therefore concludes that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his high school education and occupational experience in physically-demanding occupations.  Thus, the Board finds that entitlement to TDIU is warranted from August 4, 2010 forward.


ORDER

For the pertinent period prior to July 23, 2009, entitlement to an evaluation in excess of 10 percent for right patellofemoral syndrome is denied.

For the period from September 1, 2009 forward, entitlement to an evaluation in excess of 10 percent for right patellofemoral syndrome is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


